Citation Nr: 1404440	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-02 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for a respiratory disorder.  

2. Entitlement to service connection for a skin disorder.  

3. Entitlement to service connection for a lower back disorder.  

4. Entitlement to service connection for peripheral neuropathy.

5. Entitlement to service connection for a right ankle disorder.  

6. Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 2003 to February 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the RO. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided. 

The issue of entitlement to service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates there is no current respiratory disorder.

2.  The evidence demonstrates there is no current lower back disorder.

3.  The evidence demonstrates there is no current peripheral neuropathy.

4.  The evidence demonstrates there is no current right ankle disorder.

5.  The evidence demonstrates there is no current left ankle disorder.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A lower back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Peripheral neuropathy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  A right ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  A left ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in a November 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the November 2009 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records (STRs), private treatment records, VA treatment records and examination reports.  In 2011, the Veteran requested more time to obtain and submit diagnoses and/or medical evidence regarding his claims.  The Veteran submitted a private record later that year regarding his skin condition only; he did not notify VA of any other available records.  The Board finds that the duty to assist has been met in this regard:  "the duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, the Board finds that the examination and medical opinions obtained in this case are adequate, as they are predicated on a full reading of the STRs as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and the medical literature, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal herein decided has been met. 38 C.F.R. § 3.159(c)(4). 

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Laws and Regulations

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim to disability or death benefits.  38 U.S.C.A. § 1154(a) (West 2002). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

An October 2003 STR reflects that the Veteran was admitted for flu-like symptoms. The Veteran reported having fevers and chills for a week with a headache that had resolved. He complained of nasal congestion, rhinorrhea, and reported a cough without any chest congestion. He denied sinus pain, discharge from the eyes (or itching of the eyes), sore throat or wheezing. On examination rhinorrhea was noted and there was wheezing at the left base of the lungs with rhonchi. The right side was clear to auscultation. Respiratory rhythm and depth was normal. Chest x-ray revealed a left lower lobe infiltrate consistent with pneumonia. The diagnosis was left lower lobe pneumonia.

A March 2004 STR reflects that examination of the ankles showed no abnormalities. Additionally neurological examination was unremarkable as sensory examination revealed no abnormalities and motor examination demonstrated no dysfunction. A January 2005 STRs document that the Veteran was running and slipped on some rocks and rolled his right ankle. The diagnosis was right ankle sprain.  A March 2006 STR reflects the Veteran's complaint of pain in the lower back of a day duration. He described the pain as a sharp pain that radiated down into his hip. He did not recall any sort of trauma. On examination, the assessment was low back strain. January and February 2007 service treatment records document that the Veteran sustained right ankle sprain. 

A March 2008 STR assessed lumbago and peripheral neuropathy. The Veteran was referred for physical therapy. A subsequent March 2008 physical therapy record assessed lumbago. A September 2009 STR reflects that on examination of the musculoskeletal system, the Veteran had normal movement of all extremities. Neurologically, sensory examination showed no abnormalities and motor examination demonstrated no dysfunction.  A November 2009 STR documents complaint of low back pain of 2 to 3 years duration. The assessment was lumbago. An additional November 2009 STR assessed difficulty breathing (dyspnea). It was noted that the Veteran was unable to better describe his symptoms but the examiner indicated that the symptoms appeared to be related to deconditioning. The Veteran was instructed to keep a log of symptoms and follow-up in two to four weeks or sooner if the symptoms worsened.

A February 2010 VA examination was conducted.  The Veteran reported multiple overuse aches and pains to multiple joints. Review of the symptoms revealed no fevers, chills, weight loss (or gain) or sleep disturbance. The Veteran had no current complaints of history of asthma, wheezing, shortness of breath, chronic cough, pneumonia or congestion. There were no reported current musculoskeletal or neurological injuries or problems.

On examination, breath sounds were normal and equal bilaterally. There were no wheezes, rales, or rhonchi. Thoracolumbar spine, neurological, right ankle and left ankle evaluations were unremarkable. Pulmonary function tests were normal. As to the claimed right and left ankle disorders, the examiner concluded that there was no pathology based on history or physical found to render diagnosis. As pathology was not present, opinion as to etiology was not possible. The examiner explained that the Veteran's ankle sprain documented in the service treatment records resolved without residual disability.
 
As to the claimed low back disorder, the examiner concluded that there was no anatomical pathology found in history or physical to render diagnosis. As pathology was not present, opinion as to etiology was not possible. The examiner explained that the Veteran's low back strain as documented in the service treatment records resolved without residual disability. The examiner noted that was an anticipated course for such a back condition. As to the claimed peripheral neuropathy, the examiner concluded that there was no evidence of peripheral neuropathy. As there was no evidence of peripheral neuropathy, opinion as to etiology was not possible.

As to the claimed respiratory disorder (claimed dyspnea), the examiner concluded that there was no evidence of anatomical pathology, history or physical to render diagnosis. As no pathology was found, opinion as to etiology was not possible. The examiner noted that the Veteran had experienced episodes of upper respiratory illness; however, they did not result in residual disability.

Despite in-service incidents, to include those noted above, the Board finds that there are no current disabilities relevant to the claims of service connection for a respiratory disorder, lower back disorder, peripheral neuropathy, right ankle disorder, or left ankle disorder. 38 C.F.R. § 3.303; Shedden, 381 F.3d 1163; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  Thus, service connection cannot be granted as these incidents have not resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  Thus, there can be no valid claim for service connection.  See Brammer, 3 Vet. App. 223.  

The Veteran has provided competent and credible testimony regarding symptoms related to his claimed disorders. However, the more probative medical evidence establishes that the Veteran does not have current respiratory, lower back, peripheral neuropathy, right ankle or left ankle disabilities. Accordingly, service connection is not warranted for those claimed disorders.
 
The preponderance of the evidence is against these claims and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claims of service connection for a respiratory disorder (claimed dyspnea), a lower back disorder, peripheral neuropathy, a right ankle disorder and a left ankle disorder must be denied.  

 
ORDER

Entitlement to service connection for a respiratory disorder is denied.  

Entitlement to service connection for a lower back disorder is denied.  

Entitlement to service connection for peripheral neuropathy is denied.

Entitlement to service connection for a right ankle disorder is denied.  

Entitlement to service connection for a left ankle disorder is denied.  


REMAND

The Veteran's STRs document the Veteran's history of complaints of skin disorders. A May 2008 STR reflects an assessment of "psoriasis: prob, scalp." The Veteran was provided a trial of hydrocortisone cream for treatment. Subsequent to service, the February 2010 report of VA examination reflects that the Veteran, in relevant part, had a history of seborrheic dermatitis of the scalp that was not now active and multiple benign lipomas of the right upper and lower extremities. However, the examiner found that there was no psoriasis found on examination and in the absence of pathology related thereto, an opinion as to etiology could not be rendered. The examiner noted that the STRs contained one reference to psoriasis listed as "probable;" however, the examiner noted that it was treated with a steroid cream and the condition resolved.

A March 2011 private dermatology record reflects, in relevant part, that the epidermis demonstrates irregular psoriasiform elongation of rete ridges and overlying parakeratosis with serum crust. The diagnosis is psoriassiform dermatitis and the examiner states that the findings could be consistent with psoriasis or nummular eczema. On this record, the Board finds that the Veteran should be afforded a more contemporaneous VA skin disease examination to determine etiology of any diagnosed skin disorder.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA skin diseases examination.  All indicated tests and studies are to be performed and the examiner should review the claims folder in conjunction with the examination. 

Based on examination of the Veteran, any testing results, and review of the record, the examiner should clearly delineate all currently diagnosed skin disorders, including any skin disorders diagnosed during the pendency of the appeal but not shown on that examination. Then, the examiner should opine as to whether it is at least as likely as not (50 percent chance or greater) that any diagnosed skin disorder, to include psoriasis, was incurred during the Veteran's period of service or is otherwise etiologically related to the his period of service, including the diagnosis of psoriasis and any lay statements the Veteran makes at the examination.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2. The Veteran must be given adequate notice of the date and place of the requested examination. A copy of all notifications must be associated with the claims folder. He is advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim. 38 C.F.R. § 3.655 (2013).

3. After completion of the above development, the Veteran's claim remaining on appeal should be readjudicated. If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


